Title: From James Madison to Henry R. Schoolcraft, 22 January 1822
From: Madison, James
To: Schoolcraft, Henry R.


                
                    Sir
                    Montpellier Jany. 22. 1822
                
                I have received the copy of your Memoir on the fossil Tree, which you politely forwarded. Of the decisive bearing of this phenomenon on important questions in Geology, I rely more on your judgment than my own.
                
                The present is a very inquisitive age, and its researches of late have been ardently directed to the primitive composition and structure of our Globe, as far as it has been penetrated, and to the processes by which succeeding changes have been produced. The discoveries already made are encouraging; but vast room is left for the industry & sagacity of Geologists. This is sufficiently shewn by the opposite Theories which have been espoused; one of them regarding water, the other fire, as the great Agent employed by nature in her work.
                It may well be expected that this hemisphere, which has been least explored, will yield its full proportion of materials towards a satisfactory system. Your zealous efforts to share in the contributions do credit to your love of truth & devotion to the cause of Science. And I wish they may be rewarded with the success they promise, and with all the personal gratifications to which they entitle you. With friendly respects,
                
                    James Madison
                
            